DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 21-40 allowed.

The following is an examiner’s statement of reasons for allowance:
A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations does not cover the limitation identifying in independent claim 21 and 36. The closest found prior art are  Dow et al (US 20160306958 A1), Todasco (US 20170123750 A1), Harris et al (US 20160109954 A1) and Adams et al (US 2018/0158053 A1).

Dow discloses a method, computer program product, and computer system for keypad encryption including an augmented reality device to generate keypad layout ([0005]). Dow discloses numeric keypad used to enter personal information to provide authentication for an ATM card or a credit card ([0014]). Dow discloses projecting digits, and other suitable means for inputting personal security information, such as symbols, letters, and words ([0015]). 

Todasco discloses systems and methods for manipulating virtual and augmented reality objects and more particularly privatizing virtual and augmented reality objects ([0001]).  Todasco discloses associate the virtual object with one or more accounts and interact with the virtual object ([0014]). ([0044]). 

Harris discloses a processing system determines the identity of the user based on the unique identifier and the biometric information ([0008]). Harris discloses a gesture performed by a user is detected via a sensor, where the gesture is directed to the user interactive area of the interactive display ([0092]). 

Adams discloses a virtual reality system to perform authorization of a user including enter an authorization code by manipulating a virtual object ([0003]). Adams discloses augmented or virtual reality user device displays or overlays a virtual authentication object, such as a virtual keypad or virtual combination lock, within a field of view of a user via a display ([0038]). Adams discloses user dynamically manipulates the virtual authentication object to enter an authentication code ([0038]).  


Neither Dow, Todasco , Harris nor Adams, alone or in combination, teach the claim limitation of  interactive augmented reality object is configured to remain stationary within the display with respect to a perspective of the user in response to the personal user device being in motion.  While Dow, Todasco and Adams disclose manipulating a virtual reality object to authenticate a user, cited references are silent to augmented reality object is configured to remain stationary within the display. It would have not been obvious to one of ordinary skill in the art at the time of the invention to combine any of the prior art to disclose all the limitations of independent claim 21 and 36.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

	Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barry Drennan can be reached on 571-270-7262.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIVANG I PATEL/Primary Examiner, Art Unit 2618